149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dennis JOSLIN, Appellant,v.SCOTT-KINNEAR, INC.; CAGO, INC., Appellees.
No. 97-4146WA.
United States Court of Appeals, Eighth Circuit.
Submitted April 13, 1998.Filed April 22, 1998.

Appeal from the United States District Court for the Western District of Arkansas.
Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
Dennis Joslin appeals the district court's adverse grant of summary judgment holding that the renewal promissory note Joslin sues on is not secured by a mortgage on real estate located in Logan County, Arkansas.  Having reviewed the record and the parties' submissions, we agree with the district court's analysis and conclude that an extensive discussion is not warranted.  We thus affirm on the basis of the district court's well-reasoned opinion.  See 8th Cir.  R. 47B.



*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation